Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 99-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of USP 10,391,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating multiple sclerosis in a human subject in need thereof, said method comprising: (a) administering to the subject a first dose of a pharmaceutical composition for a first dosing period, wherein the pharmaceutical composition comprises a fumarate agent selected from the group consisting of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, and a combination thereof; and wherein the pharmaceutical composition is in the form of a capsule; (b) administering a vaccine to the subject, wherein the subject receives the vaccine during the first dosing period; and (c) administering to the subject a second dose of the pharmaceutical composition for a second dosing period, wherein: (1) the second dosing period 1s after the first dosing period, and (ii) the second dosing period 1s initiated within one day of the end of the first dosing period; wherein the second dose is the same as the first dose, and the first dose and the second dose are administered daily; wherein the multiple sclerosis is a relapsing form of multiple sclerosis; wherein the vaccine is an inactive vaccine; and wherein the first dose is a therapeutically effective amount of the fumarate agent. 
The patented claims recite a method of treating multiple sclerosis in a human subject in need thereof, said method comprising: (a) administering to the subject a first dose of a pharmaceutical composition for a first dosing period, wherein the pharmaceutical composition comprises a fumarate agent selected from the group consisting of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, and a combination thereof; (b) administering a vaccine to the subject, wherein the subject receives the vaccine during the first dosing period; and (c) administering to the subject a second dose of the pharmaceutical composition for a second dosing period, wherein: (i) the second dosing period is after the first dosing period, and (ii) the second dosing period is initiated within one day of the end of the first dosing period; wherein the second dose is the same as the first dose, and the first dose and the second dose are administered daily; wherein the multiple sclerosis is a relapsing form of multiple sclerosis; wherein the vaccine is an inactive vaccine; and wherein the first dose is a therapeutically effective amount of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, or a combination thereof. The patented claims reciting method of treating multiple sclerosis reads on the instant method and the steps of the patented method overlap with the instant method of treating multiple sclerosis.

Claims 99-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,555,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating multiple sclerosis in a human subject in need thereof, said method comprising: (a) administering to the subject a first dose of a pharmaceutical composition for a first dosing period, wherein the pharmaceutical composition comprises a fumarate agent selected from the group consisting of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, and a combination thereof; and wherein the pharmaceutical composition is in the form of a capsule; (b) administering a vaccine to the subject, wherein the subject receives the vaccine during the first dosing period; and (c) administering to the subject a second dose of the pharmaceutical composition for a second dosing period, wherein: (1) the second dosing period 1s after the first dosing period, and (ii) the second dosing period 1s initiated within one day of the end of the first dosing period; wherein the second dose is the same as the first dose, and the first dose and the second dose are administered daily; wherein the multiple sclerosis is a relapsing form of multiple sclerosis; wherein the vaccine is an inactive vaccine; and wherein the first dose is a therapeutically effective amount of the fumarate agent. 
The patented claims recite a method of treating multiple sclerosis in a human subject in need thereof, said method comprising: (a)    administering to the subject a first dose of a pharmaceutical composition for a first dosing period, wherein the pharmaceutical composition comprises a fumarate agent selected from the group consisting of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, and a combination thereof; (b)    administering a vaccine to the subject, wherein the subject receives the vaccine during the first dosing period; and (c)    administering to the subject a second dose of the pharmaceutical composition for a second dosing period, wherein: (i) the second dosing period is after the first dosing period, and (ii) the second dosing period is initiated within one day of the end of the first dosing period; wherein the second dose is the same as the first dose, and the first dose and the second dose are administered daily; wherein the multiple sclerosis is a relapsing form of multiple sclerosis; wherein the first dose is a therapeutically effective amount of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, or a combination thereof; and wherein the vaccine induces (a) a T cell-dependent anamnestic humoral immune response, (b) a T cell-dependent neoantigen immune response, or (c) a T cell-independent immune response. The patented claims reciting method of treating multiple sclerosis reads on the instant method and the steps of the patented method overlap with the instant method of treating multiple sclerosis.

Claims 99-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,994,003.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating multiple sclerosis in a human subject in need thereof, said method comprising: (a) administering to the subject a first dose of a pharmaceutical composition for a first dosing period, wherein the pharmaceutical composition comprises a fumarate agent selected from the group consisting of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, and a combination thereof; and wherein the pharmaceutical composition is in the form of a capsule; (b) administering a vaccine to the subject, wherein the subject receives the vaccine during the first dosing period; and (c) administering to the subject a second dose of the pharmaceutical composition for a second dosing period, wherein: (1) the second dosing period 1s after the first dosing period, and (ii) the second dosing period 1s initiated within one day of the end of the first dosing period; wherein the second dose is the same as the first dose, and the first dose and the second dose are administered daily; wherein the multiple sclerosis is a relapsing form of multiple sclerosis; wherein the vaccine is an inactive vaccine; and wherein the first dose is a therapeutically effective amount of the fumarate agent.
The patented claims recite claims recite a method of treating multiple sclerosis in a human subject in need thereof, said method comprising:(a) administering to the subject a first dose of a pharmaceutical composition for a first dosing period, wherein the pharmaceutical composition comprises a fumarate agent selected from the group consisting of monomethyl fumarate, a pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, and a combination thereof; (b) administering a vaccine to the subject, wherein the subject receives the vaccine during the first dosing period; and
(c) administering to the subject a second dose of the pharmaceutical composition for a second dosing period, wherein: (i) the second dosing period is after the first

dosing period, and (ii) the second dosing period is initiated within one day of the end of
the first dosing period; wherein the second dose is the same as the first dose, and the
first dose and the second dose are administered daily; wherein the multiple sclerosis is
a relapsing form of multiple sclerosis; wherein the vaccine is an inactive vaccine;
wherein the first dose is a therapeutically effective amount of monomethyl fumarate, a
pharmaceutically acceptable salt of monomethyl fumarate, dimethyl fumarate, or a
combination thereof; and wherein the method further comprises 10 minutes to an hour
before said administering step (a), or 10 minutes to an hour before said administering
step (c), a step of administering to the subject a non-steroidal anti-inflammatory drug.
The patented claims reciting method of treating multiple sclerosis reads on the instant method and the steps of the patented method overlap with the instant method of treating multiple sclerosis.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612